DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
 Drawings
 The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) Reference character “10” has been used to designate both “first surface” and “substrate” in paragraphs 19 and 20.  Reference character “20” has been used to designate both “first surfaces” and “second surfaces” in paragraphs 19 and 20.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nainani (US 2014/0004689) in view of Tsai (US 2018/0175170).
Regarding claim 1.
Nainani teaches a method of forming an electronic device, the method comprising: selectively depositing a dopant film (110) on a first surface comprising a semiconductor material (100) relative to a second surface comprising an isolation material (120) by a non-line of sight deposition process (paragraph 31-37), the dopant film consisting essentially of a dopant and being substantially conformal (fig 1a); and annealing the electronic device to drive dopant atoms from the dopant film into the semiconductor material to a depth to form a conformally doped semiconductor material with substantially no dopant atoms driven into the isolation material (fig 1c).
Nainani does not teach the isolation material comprises oxide.
Tsai teaches isolation material comprising silicon oxide (paragraph 19) and driving dopant atoms into semiconductor material to a depth (250) greater than or equal to about 1 nm (paragraph 29) (fig 6c)
 It would have been obvious to one of ordinary skill in the art to form the isolation material of silicon dioxide because it suitable for isolation and will electrically isolate the structure (paragraph 19). Further, it would have been obvious to drive the dopant atoms to a depth greater than 1nm in order that the doped regions will be sufficient to provide source and drain regions. 
 Regarding claim 24.
Nainani teaches the dopant film consists essentially of phosphorous (paragraph 21).
 Regarding claim 24.
Nainani teaches the dopant film consists essentially of arsenic (paragraph 21).
 Allowable Subject Matter
Claims 15 through 16 are allowed.
Claims 3 through 24, 21, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach: 
 A method of forming an electronic device, the method comprising: selectively depositing a dopant film on a first surface comprising a semiconductor material relative to a second surface comprising an oxide material by a non-line of sight deposition process, the dopant film consisting essentially of a dopant and being substantially conformal; and annealing the electronic device to drive dopant atoms from the dopant film into the semiconductor material to a depth greater than or equal to about 1 nm to form a conformally doped semiconductor material with substantially no dopant atoms driven into the oxide material.
 A method of forming an electronic device, the method comprising: exposing a substrate with a first surface comprising a semiconductor material and a .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817